Exhibit 10.6

EXECUTION COPY

--------------------------------------------------------------------------------

MBIA INSURANCE CORPORATION,

as Insurer

UNITED AUTO CREDIT CORPORATION

and

DEUTSCHE BANK SECURITIES INC.

INDEMNIFICATION AGREEMENT

UPFC Auto Receivables Trust 2006-A

Class A-1 Notes, Class A-2 Notes and Class A-3 Notes

Dated as of June 6, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Section 1.

   Definitions    1

Section 2.

   Representations and Warranties of the Insurer    3

Section 3.

   Agreements, Representations and Warranties of the Underwriter    4

Section 4.

   Agreements, Representations and Warranties of UACC    4

Section 5.

   Indemnification    5

Section 6.

   Notice To Be Given    5

Section 7.

   Contribution    7

Section 8.

   Notices    8

Section 9.

   Governing Law, Etc    9

Section 10.

   Insurance Agreement; Underwriting Agreement; Sale and Servicing Agreement   
9

Section 11.

   Limitations    9

Section 12.

   Counterparts    9

Section 13.

   Nonpetition    9

TESTIMONIUM

  

SIGNATURES AND SEALS

  



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

This Agreement, dated as of June 6, 2006, is by and among MBIA INSURANCE
CORPORATION (the “Insurer”), as the Insurer under the Note Guaranty Insurance
Policy (the “Policy”) issued in connection with the Offered Notes described
below, UNITED AUTO CREDIT CORPORATION (“UACC”) and DEUTSCHE BANK SECURITIES
INC., (the “Underwriter”).

Section 1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings stated herein, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Capitalized terms
used in this Agreement but not otherwise defined herein will have the meanings
ascribed to such terms in the Sale and Servicing Agreement (as described below).

“Act” means the Securities Act of 1933, as amended, together with all related
rules and regulations.

“Agreement” means this Indemnification Agreement by and among the Insurer, UACC
and the Underwriter.

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 5 below, as the context requires.

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 5 below, as the context requires.

“Indenture” means the Indenture dated as of June 1, 2006 between the Issuer and
the Trustee and Trust Collateral Agent as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

“Insurance Agreement” means the Insurance Agreement, dated as of June 15th,
2006, by and among the Insurer, the Issuer, UACC, individually, the Servicer,
the Seller, the Trustee, the Trust Collateral Agent, the Collateral Agent, and
the Backup Servicer.

“Insurer Party” means the Insurer and its respective parents, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or any
“controlling person” (as such term is used in the Act) of any of the foregoing.

“Issuer” means UPFC Auto Receivables Trust 2006-A.

“Losses” means (i) any actual out-of-pocket loss, charge, claim or liability
paid by the party entitled to indemnification or contribution hereunder and
(ii) any actual out-of-pocket costs



--------------------------------------------------------------------------------

and expenses paid by such party, including reasonable fees and expenses of its
counsel, to the extent not paid, satisfied or reimbursed from funds provided by
any other Person (provided that the foregoing shall not create or imply any
obligation to pursue recourse against any such other Person).

“Offered Notes” means the UPFC Automobile Receivables Trust 2006-A Class A-1
Notes, Class A-2 Notes and Class A-3 Notes issued pursuant to the Indenture.

“Person” means any individual, partnership, joint venture, corporation, trust or
unincorporated organization or any government or agency or political subdivision
thereof.

“Preliminary Prospectus Supplement” means the preliminary Prospectus Supplement
dated June 5, 2006 and filed with the Securities and Exchange Commission on
June 6, 2006.

“Prospectus” means the form of final Prospectus included in the Registration
Statement on each date that the Registration Statement and any post effective
amendment or amendments thereto became effective.

“Prospectus Supplement” means the form of final Prospectus Supplement, dated
June 6, 2006.

“Registration Statement” means the registration statement on Form S-3 of UPFC
Auto Receivables Corp. relating to the Offered Notes.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of June 1, 2006, by and among the Issuer, the Seller, the Servicer, the Trust
Collateral Agent, the Custodian, the Backup Servicer and the Designated Backup
Subservicer.

“Servicer” means United Auto Credit Corporation, as Servicer.

“UACC Party” means UACC, each of its parents, subsidiaries and affiliates and
any shareholder, director, officer, employee, agent or any “controlling person”
(as such term is used in the Act) of any of the foregoing.

“Underwriter Party” means the Underwriter and its parent, subsidiaries and
affiliates and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Act) of any of the foregoing.

“Underwriter” means Deutsche Bank Securities Inc.

“Underwriting Agreement” means the Underwriting Agreement between the Seller and
the Underwriter, dated June 6, 2006.

 

2



--------------------------------------------------------------------------------

Section 2. Representations and Warranties of the Insurer. The Insurer represents
and warrants to the Underwriter and UACC as follows:

(a) Organization and Licensing. The Insurer is a duly incorporated and existing
New York stock insurance company licensed to do business in the State of
New York and is in good standing under the laws of such state.

(b) Corporate Power. The Insurer has the corporate power and authority to issue
the Policy and execute and deliver this Agreement and the Insurance Agreement
and to perform all of its obligations hereunder and thereunder.

(c) Authorization; Approvals. The issuance of the Policy and the execution,
delivery and performance of this Agreement and the Insurance Agreement have been
duly authorized by all necessary corporate proceedings. No further approvals or
filings of any kind, including, without limitation, any further approvals of or
further filings with any governmental agency or other governmental authority, or
any approval of the Insurer’s board of directors or stockholders, are necessary
for the Policy, this Agreement and the Insurance Agreement to constitute the
legal, valid and binding obligations of the Insurer.

(d) Enforceability. The Policy, when issued, and this Agreement and the
Insurance Agreement will each constitute legal, valid and binding obligations of
the Insurer, enforceable in accordance with their terms, subject to applicable
laws affecting the enforceability of creditors’ rights generally and general
equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws.

(e) Financial Information. The consolidated financial statements of the Insurer
as of December 31, 2005 and December 31, 2004 and for the three years ended
December 31, 2005 incorporated by reference in the Preliminary Prospectus
Supplement and the Prospectus Supplement (the “Insurer Audited Financial
Statements”) fairly present in all material respects the financial condition of
the Insurer as of such date and for the period covered by such statements in
accordance with generally accepted accounting principles consistently applied.
The consolidated financial statements of the Insurer and its subsidiaries as of
March 31, 2006 and for the three months ended March 31, 2006 and March 31, 2005
incorporated by reference in the Preliminary Prospectus Supplement and the
Prospectus Supplement present fairly in all material respects the financial
condition of the Insurer as of such date and for the period covered by such
statements in accordance with generally accepted accounting principles applied
in a manner consistent with the accounting principles used in preparing the
Insurer Audited Financial Statements. Since March 31, 2006, there has been no
material change in such financial condition of the Insurer which would
materially and adversely affect its ability to perform its obligations under the
Note Policy.

 

3



--------------------------------------------------------------------------------

(f) Insurer Information. The information in the Preliminary Prospectus
Supplement and the Prospectus Supplement as of the date hereof under the
captions “The Policy” and “The Insurer” (including any information incorporated
by reference therein) (the “Insurer Information”) is limited and does not
purport to provide the scope of disclosure required to be included in a
prospectus for a registrant under the Securities Act of 1933, in connection with
the public offer and sale of securities of such registrant. Within such limited
scope of disclosure, the Insurer Information does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(g) No Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Insurer’s knowledge, threatened against it at law
or in equity or before or by any court, governmental agency, board or commission
or any arbitrator which, if decided adversely, would materially and adversely
affect its condition (financial or otherwise) or its operations or would
materially and adversely affect its ability to perform its obligations under
this Agreement, the Policy or the Insurance Agreement.

Section 3. Agreements, Representations and Warranties of the Underwriter. The
Underwriter represents and warrants to and agrees with the Insurer that the
information contained in or omitted from the Prospectus Supplement (or any
supplement thereto) in reliance upon and in conformity with written information
furnished to UACC by the Underwriter specifically for use in the preparation
thereof which information consists solely of the information set forth in the
chart following the second paragraph, the third and the fourth paragraph under
the heading “Underwriting” in the Prospectus Supplement (referred to herein as
the “Underwriter Information”) does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

Section 4. Agreements, Representations and Warranties of UACC. UACC represents,
warrants to and agrees with the Insurer and the Underwriter that:

(a) Registration Statement. The information in the Registration Statement, the
Prospectus, the Preliminary Prospectus Supplement and the Prospectus Supplement,
other than the Insurer Information and the Underwriter Information, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(b) Representations and Warranties. Each of the representations and warranties
of UACC contained in the Insurance Agreement is true and correct in all material
respects, and UACC hereby makes each such representation and warranty to, and
for the benefit of, the Insurer as if the same were set forth in full herein.

 

4



--------------------------------------------------------------------------------

Section 5. Indemnification.

(a) The Insurer hereby agrees, upon the terms and subject to the conditions of
this Agreement, to indemnify, defend and hold harmless each UACC Party and each
Underwriter Party against any and all Losses incurred by them with respect to
the offer and sale of any of the Offered Notes and resulting from (i) the
Insurer’s breach of any of its representations and warranties set forth in
Section 2 of this Agreement (ii) any and all Losses to which each UACC Party and
each Underwriter Party may become subject, under the Act of otherwise, subject
to the limited scope of the Insurer Information described below insofar as such
Losses arise out of or result from an untrue statement of a material fact
contained in the Preliminary Prospectus Supplement or the Prospectus Supplement
or the omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or omission was made
in the Insurer Information included therein; and provided further, that it is
understood that the Insurer Information is limited and does not purport to
provide the scope of disclosure required to be included in a prospectus for a
registrant under the Securities Act of 1933, in connection with the public offer
and sale of securities of such registrant.

(b) The Underwriter hereby agrees, upon the terms and subject to the conditions
of this Agreement, to indemnify, defend and hold harmless each Insurer Party
against any and all Losses incurred by it with respect to the offer and sale of
any of the Offered Notes and resulting from the Underwriter’s breach of any of
its representations and warranties set forth in Section 3 of this Agreement.

(c) UACC hereby agrees, upon the terms and subject to the conditions of this
Agreement, to indemnify, defend and hold harmless each Insurer Party against any
and all Losses incurred by it with respect to the offer and sale of any of the
Offered Notes and resulting from UACC’s breach of any of its representations and
warranties set forth in Section 4 of this Agreement.

(d) Upon the incurrence of any Losses entitled to indemnification hereunder, the
Indemnifying Party shall reimburse the Indemnified Party promptly upon
establishment by the Indemnified Party to the Indemnifying Party of the Losses
incurred.

Section 6. Notice To Be Given.

(a) Except as provided in Section 7 below with respect to contribution, the
indemnification provided herein by the Indemnifying Party shall be the exclusive
remedy of each Indemnified Party for the Losses resulting from the Indemnifying
Party’s breach

 

5



--------------------------------------------------------------------------------

of a representation, warranty or agreement hereunder; provided, however, that
each Indemnified Party shall be entitled to pursue any other remedy at law or in
equity for any such breach so long as the damages sought to be recovered shall
not exceed the Losses incurred thereby resulting from such breach.

(b) In the event that any action or regulatory proceeding shall be commenced or
claim asserted which may entitle an Indemnified Party to be indemnified under
this Agreement, such party shall give the Indemnifying Party written or
facsimile notice of such action or claim reasonably promptly after receipt of
written notice thereof; provided, however, that the failure to notify the
Indemnifying Party shall not relieve it of any liability it may have to an
Indemnified Party.

(c) Upon request of the Indemnified Party, the Indemnifying Party shall retain
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party and any others the Indemnifying Party may designate in such
proceeding and shall pay the fees and disbursements of such counsel related to
such proceeding. The Indemnifying Party may, at its option, at any time upon
written notice to the Indemnified Party, assume the defense of any proceeding
and may designate counsel reasonably satisfactory to the Indemnified Party in
connection therewith, provided that the counsel so designated would have no
actual or potential conflict of interest in connection with such representation.
Unless it shall assume the defense of any proceeding the Indemnifying Party
shall not be liable for any settlement of any proceeding, effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Party agrees to indemnify the
Indemnified Party from and against any loss or liability by reason of such
settlement or judgment. The Indemnifying Party shall be entitled to participate
in the defense of any such action or claim in reasonable cooperation with, and
with the reasonable cooperation of, each Indemnified Party.

(d) The Indemnified Party will have the right to employ its own counsel in any
such action, but the fees and expenses of such counsel will be at the expense of
such Indemnified Party unless (i) the employment of counsel by the Indemnified
Party at the Indemnifying Party’s expense has been authorized in writing by the
Indemnifying Party, (ii) the Indemnifying Party has not in fact employed counsel
to assume the defense of such action within a reasonable time after receiving
notice of the commencement of the action or (iii) the named parties to any such
action include the Indemnifying Party on the one hand and, on the other hand,
the Indemnified Party, and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them (in which case if such Indemnified Party notifies the Indemnifying Party in
writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on such Indemnified Party’s behalf), in
each of which cases the reasonable fees and expenses of counsel (including local
counsel) will be at the expense of the

 

6



--------------------------------------------------------------------------------

Indemnifying Party, and all such fees and expenses will be reimbursed promptly
as they are incurred. In the event that any expenses so paid by the Indemnifying
Party are subsequently determined not to be required to be borne by the
Indemnifying Party hereunder, the party which received such payment shall
promptly refund to the Indemnifying Party the amount so paid by such
Indemnifying Party. Notwithstanding the foregoing, in connection with any one
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, the
Indemnifying Party shall not be liable for the fees and expenses of more than
one counsel for all UACC Parties, more than one counsel for all Underwriter
Parties and more than one counsel for all Insurer Parties, as applicable.

(e) The Indemnified Parties shall cooperate with the Indemnifying Parties in
resolving any event which would give rise to an indemnity obligation pursuant to
Section 5 hereof in the most efficient manner.

(f) No settlement of any such claim or action shall be entered into without the
consent of each Indemnified Party who is subject to such claim or action, on the
one hand, and each Indemnifying Party who is subject to such claim or action, on
the other hand; provided, however, that the consent of such Indemnified Party
shall not be required if such settlement fully discharges, with prejudice
against the plaintiff, the claim or action against such Indemnified Party.

(g) Any failure by an Indemnified Party to comply with the provisions of this
Section shall relieve the Indemnifying Party of liability only if such failure
is materially prejudicial to any legal pleadings, grounds, defenses or remedies
in respect thereof or the Indemnifying Party’s financial liability hereunder,
and then only to the extent of such prejudice.

Section 7. Contribution.

(a) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for an Underwriter Party
(other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by the Underwriter is determined to be unavailable for
any Insurer Party (other than pursuant to Section 5 or 6 of this Agreement), the
Insurer and the Underwriter shall contribute to the aggregate costs of
liabilities arising from any breach of their respective representations and
warranties set forth in this Agreement on the basis of the relative fault of all
Insurer Parties and all Underwriter Parties.

(b) To provide for just and equitable contribution if the indemnification
provided by the Insurer is determined to be unavailable for any UACC Party
(other than pursuant to Section 5 or 6 of this Agreement), or if the
indemnification provided by UACC is determined to be unavailable for any Insurer
Party (other than pursuant to

 

7



--------------------------------------------------------------------------------

Section 5 or 6 of this Agreement), the Insurer and UACC shall contribute to the
aggregate cost of liabilities arising from any breach of their respective
representations and warranties set forth in this Agreement on the basis of the
relative fault of all Insurer Parties and all UACC Parties.

(c) The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other hand, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any of its
representations and warranties set forth in Section 2, 3 or 4 of this Agreement
relates to information supplied by, or action within the control of, the
Indemnifying Party or the Indemnified Party and the Parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
breach.

(d) The parties agree that the Insurer shall be solely responsible for the
Insurer Information and for the Insurer Financial Statements, that the
Underwriter shall be solely responsible for the Underwriter Information provided
by the Underwriter in writing for use in the Prospectus Supplement and that UACC
shall be responsible for all other information in the Registration Statement and
in the Prospectus Supplement.

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

(f) The indemnity and contribution agreements contained in this Agreement shall
remain operative and in full force and effect, regardless of (i) any
investigation made by or on behalf of any Underwriter Party, any UACC Party or
any Insurer Party, (ii) the issuance of any Offered Notes or the Policy or
(iii) any termination of this Agreement.

(g) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

Section 8. Notices. All notices and other communications provided for under this
Agreement shall be addressed to the address set forth below as to each party or
at such other address as shall be designated by a party in a written notice to
the other party.

 

8



--------------------------------------------------------------------------------

If to the Insurer:    MBIA Insurance Corporation    113 King Street    Armonk,
NY 10504   

Attention:    Insured Portfolio Management—Structured

  

                       Finance (IPM-SF)

If to UACC:    United Auto Credit Corporation    3990 Westerly Place, Suite 200
   Newport Beach, CA 92660    Attention: Arash A. Khazei
If to the Representative:    Deutsche Bank Securities Inc.    60 Wall Street,
19th Floor    New York, NY 10005

Section 9. Governing Law, Etc. This Agreement shall be deemed to be a contract
under the laws of the State of New York and shall be governed by and construed
in accordance with the laws of the State of New York without regard to its
conflicts of laws provisions. This Agreement may not be assigned by any party
without the express written consent of each other party. Amendments of this
Agreement shall be in writing signed by each party. This Agreement shall not be
effective until executed by each of the Insurer, UACC and the Underwriter.

Section 10. Insurance Agreement; Underwriting Agreement; Sale and Servicing
Agreement. This Agreement in no way limits or otherwise affects the
indemnification obligations of UACC under (a) the Insurance Agreement, or (b)
the Sale and Servicing Agreement.

Section 11. Limitations. Nothing in this Agreement shall be construed as a
representation or undertaking by the Insurer concerning maintenance of the
rating currently assigned to its claims-paying ability by Moody’s Investors
Service, Inc. (“Moody’s”) and/or Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc. (“S&P”) or any other rating agency.

Section 12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall together constitute but one and the same
instrument.

Section 13. Nonpetition. So long as the Insurance Agreement is in effect, and
for one year following its termination, none of the parties hereto will file any
involuntary petition or

 

9



--------------------------------------------------------------------------------

otherwise institute any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceeding under any federal or state bankruptcy
or similar law against the Issuer.

[Remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized, all as of the date first above written.

 

MBIA INSURANCE CORPORATION By  

 

  Assistant Secretary UNITED AUTO CREDIT CORPORATION By  

 

Title  

 

DEUTSCHE BANK SECURITIES INC. By  

 

 

Title  

 

 

By  

 

 

Title  

 

 

UACC Automobile Receivables Trust 2006-A

Indemnification Agreement Signature Page